Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 1-20 are pending for examination.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.
 
Response to Amendment/ Response to Arguments
3.	Applicant's arguments and remarks, filed 11/18/21, regarding the rejection under 102, have been fully considered and they are persuasive.
Applicant argues that the Sergio fails to disclose the first shoe part onto a second shoe part into alignment for assembly based on the determined identity and/or orientation.
However, after consideration and updating the search, newly found prior art, Hooker et al. (US 5,698,297), discloses in column 2, lines 34-48, column 5, lines 6-30 The workpiece W, for example, a shoe component such as an outsole, a midsole, an insole, or an upper during a production or assembly process, can be transported, by transporting means 15 (conveyer), into the field of vision of the camera system. The workpiece can be identified, e.g., size and type, responsive to the camera 31, by a vision processor 33.  The vision processor also preferably determines the orientation and position of the workpiece, e.g., in the X-Y plane, relative to a predetermined coordinate system from which the vision processor and the workpiece treatment means are based. In addition, in column 7, lines 5-62, discloses FIGS. 1-5, a plurality of workpieces W, e.g., shoe components, are individually placed onto the moving 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sergio et al. (US 5,781,951) in view of Hooker et al. (US 5,968,297).
Regarding claims 1, 10, 18 and 20, Sergio discloses automated assembly of shoe parts (column 6, lines 5, the soles are place automatically), the method comprising: 
detecting, using a part-recognition system, at least one characteristic of a first and a second shoe part (Fig. 3, column 3, lines 9-13,   detect the  outline 30a of the sole 30 and outline 60a of the upper 60 by means of the camera 17, 117 and 217). 

coupling the computer device to the part-recognition system (Fig. 1 , Fig. 6, column 3, lines 9-12,column 6, lines 12-13,  a video camera 17, connected with a monitor 18) and 
a manufacturing tool (Fig. 1) is automatically transferring the first shoe part onto a second shoe part into for assembly based on the determined identity or orientation (Abstract, Fig. 6, Fig. 7, column 5, 60-67, column 6, lines 1 -67, transferring the sole from the first station to a second station, keeping the sole orientation unvaried and applying a jet of glue directed to the upper surface of the sole along a path that can be adjusted and that follows the border of the sole. The processing unit 100 reverses the electronic outline image of each sole 30, with respect to the transverse dimension only, thus obtaining a specular image that corresponds to the actual outline of the respective upper 60. In Fig. 7, the sole 30 and the upper 60 placed or convey either manually or automatically and glue is applied to the surface of the upper that is intended for attaching of the sole).
However, Sergio specifically does not mention the alignment of the shoe parts. Hooker et al. (US 5,698,297), discloses in column 2, lines 34-48, column 5, lines 6-30 The workpiece W, for example, a shoe component such as an outsole, a midsole, an insole, or an upper during a production or assembly process, can be transported, by transporting means 15 (conveyer), into the field of vision of the camera system. The workpiece can be identified, e.g., size and type, responsive to the camera 31, by a vision processor 33.  The vision processor also preferably determines the orientation and position of the workpiece, e.g., in the X-Y plane, relative to a predetermined coordinate system from which the vision processor and the workpiece treatment means are based. In addition, in column 7, lines 5-62, discloses FIGS. 1-5, a plurality of workpieces W, e.g., shoe components, are individually placed onto the moving transporting means 15. A workpiece W is then transported into the field of vision of the camera 31, and 
Sergio and Hooker are analogous art. They relate to Shoe making using robot and camera.
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the predetermined parameters of each of a plurality of workpieces by using a camera image of Hooker for accurately applying glue into the surface of soles in order to easily minimizing the defect during manufacture of the products such as in an assembly operation of shoe.
Regarding claims 2, 11 and 19, Sergio discloses and the manufacturing tool comprises a part- pickup tool adapted to generate a pickup force (column 4, line 66-column 5,  line 35, equipped with means for gripping, and/or clamping and/or orientating the sole (such as clamps, suckers, box-like holders) aimed at positioning the sole in the stations).
Regarding claims 3 and 12, Sergio discloses the part-recognition system comprises at least one camera connected to a computing device (Fig. 1 , Fig. 6, column 3, lines 9-12,column 6, lines 12-13,  a video camera 17, connected with a monitor 18).  
Regarding claim 4 and 14,   Sergio discloses the manufacturing tool comprises a part-pickup tool and a welder (column 5, lines 29-34, the conveyors 9, 20, there are trailer means equipped with means for gripping, clamping and orientating the sole 30).
Regarding claims 5 and 13, Sergio discloses the at least one characteristic comprises an outline of the first shoe part (the outline 30a of the sole 30).  

Regarding claims 7 and 16, Sergio discloses at least the orientation of the first shoe part is determined (column 5, lines 35-38, column 6, lines 42-45, Fig. 3, the camera 17, 117, 217 pick-up the image and define the orientation assumed by each upper in the horizontal plane).
Regarding claims 8 and 17, Sergio discloses attaching the first shoe part to the second shoe part (Abstract, column 5, lines 47-67, the sole 30 mounted on the upper 60. Glue is applied to the surface of the upper 60 that is intended for attaching of the sole 30).  
Regarding claim 9, Sergio discloses the first shoe part comprises a shoe upper or a portion thereof (abstract, upper surface of the sole along a path that is adjusted and that follows the border of the sole and/or the sole 30 and the upper 60 has upper side/topside which is not contact with the glue).

Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nemec discloses in Page 2, column 1, the technological point of view it is allowed to put some alignment markers on the inner side. These markers can be used for the alignment. The shape of the markers can be triangular, circular, etc. and they are supposed to be in any contrast color. As the matter of fact, in many shoe factories they al-ready apply a triangular cutting at the front part of the shoe upper for the correct alignment with the shoe last. Although, this cutting is basically intended as an assistance in manual lasting process, it can be successfully used also in automated process.


Torielli et al. discloses in Par. [0019], FIGS. 1 to 5, the device is used for the assembly of shoes, each shoe being assembled on a last 10. In particular, the last 10 supports the application of the upper and the sole, according to per se known systems. Each one of a plurality of rotating units 11, 12 and 13 supports a plurality of supports 14. Each support 14 supports a last 10 either directly or by means of an interposed container 15. The container 15 is used to contain additional material which is useful for the assembly of the shoe, such as for example the sole, the upper et cetera. If the container 15 is used, the last 10 is supported by a block 16, having a shape adapted to interlock within a corresponding block 17 provided on the container 15. According to this embodiment, the container 15 has, in its lower part, a coupling 18 adapted to couple to a corresponding member 19 provided on the support 14.

Akella discloses in Page 1, robots can modify their environment by manipulating objects. To fully exploit this ability, it is important to determine the manipulation capabilities of a given robot. This characterization is especially important since robots are in widespread use in industrial tasks such as welding and painting, but not in tasks involving contact between the 

Blanc discloses in abstract, a device comprising a conveyor designed to transport trays some of which have lasts covered with uppers and soles. The claimed device comprises: a table having several tracks perpendicular to the conveyor and each track is provided with a device for transferring a tray between the conveyor and a remote reference position; the tracks being designed to receive trays with uppers and soles; a transfer robot located on the side of the table opposite the conveyor; a press located on one side of the robot; and a manual station, for assembling uppers and soles, located on the opposite side of the robot.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119